DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Based upon text searching the instant application, the only mention of single-use is in [0039] ([0040] of the publication) which says “a patch, fibrous ball (e.g., cotton ball), towellete, wipe, sponge, textile, another re-usable or single-use disposable porous member”.  There is no description of a “package” comprising the single-use disposable member.  There is not description of the disposable member being “cosmetic”.  There is no 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 21-35  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Independent claim 1 is indefinite in that first “one or more formulations” is recited and then “one or more user selected custom cosmetic formulations” is recited, with any relationship between these two or more formulations being unclear.  Subsequent recitation of “the formulations”, for example in claim 22, is ambiguous as to which formulations are being references.   
In independent claim 1, the scope of “cosmetic formulations” is unclear.  In applicant’s argues applicant states that “medical formulations” are “quite distinct from that of cosmetics”.  However, the claims expressly require “medical ingredients” and “internal consumption”.   It is unclear what compositions are within the scope of “cosmetic formulations”.   
In claim 30, there is lack of antecedent basis for “the custom formulation for internal consumption”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  
Claim 1, 3-6, 21-25, 28-30, and 32-35 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Torchia et al. (US 5,431,201). Regarding claim 1, Torchia discloses a method for dispensing a custom formulation, comprising providing a custom formulation dispensing apparatus; locating one or more formulations in one or more containers (see col. 13, lines 51-64) within the dispensing apparatus, dispensing one or more user selected custom formulations onto a package comprising a single use disposable member (43); and transferring the package from the one or more containers to a location for delivering the single use disposable member to a user with a robot arm (18) moveable across at least two axes; wherein the apparatus comprises a computer and a user interface (see col. 9, lines 34-40).  Regarding claim 3, the robot arm is translatable in at an X and Y direction and is rotatable about a Z axis (see col. 7, lines 27-68 and Fig. 1).  Regarding claim 4, the robot arm is translatable in at least one of the X, Y and Z axes and is rotatable in at least one of the X, Y and Z axes (see col. 7, lines 27-68 and Fig. 1).  Regarding claim 5, the robot arm is translatable in at least two of the X, Y and Z axes and rotatable in at least two of the X, Y and Z axes.  Regarding claim 6, the robot are translates a package (43).  Regarding claim 21, the robot arm is configured to grasp a package (43).  Regarding claim 22, the robot are would 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torchia et al. (US 5,431,201).  The method of Torchia was discussed above.  A tablet is not disclosed.  However, the .  
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torchia et al. (US 5,431,201).  The method of Torchia was discussed above.  Eye or ear drops are not disclosed.  However, the discussion of prescription medications and “route of administration” in col. 9, lines 58-61 would have suggested eye or ear drops to one of ordinary skill in the art.  
Response to Arguments
Applicant’s arguments that the instant invention is quite distinct from medicinal formulations contradict the claims and specification of the instant application which recite “medicinal ingredients” and “internal consumption”.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774